DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An intake-side variable valve mechanism in claims 1, 8, and 12, which is being interpreted as element 1A in figure 1, as described on paragraph 18 of the specification.
An exhaust-side variable valve mechanism in claims 1, 8, and 12, which is being interpreted as element 1B in figure 1, as described on paragraph 18 of the specification.
A variable compression ratio mechanism in claims 6 and 12, which is being interpreted as element 3 in figures 1, 2A, and 2B, as described on paragraph 18 of the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 10, the claims states that the overlap is “substantially equal to zero”.  This is indefinite because it is unclear what the metes and bounds are of “substantially equal to zero”.  Many different variations on a valve overlap being close to zero could read on this limitation and one of ordinary skill in the art would not know what level of valve overlap was infringing on the applicant's invention.  For the purposes of examination, using the broadest reasonable interpretation of the limitation, it will be assumed that unless the prior art specifically states that there is valve overlap, the valve overlap will be considered substantially equal to zero.  

The term "high expansion ratio" in claims 6 and 12 is a relative term which renders the claim indefinite.  The term "high expansion ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, any expansion ratio that can be lowered will be considered to read on the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakamura (PG Pub 2016/0076436).

Regarding claim 1, Nakamura (‘436) teaches an internal combustion engine variable operation system comprising:
an intake-side variable valve mechanism structured to control an opening timing and a closing timing of an intake valve of an internal combustion engine (figure 1, element 3; paragraph 38);
an exhaust-side variable valve mechanism structured to control an opening timing and a closing timing of an exhaust valve of the internal combustion engine (figure 1, element 2; paragraph 47); and 
a controller (figure 1, element 117; paragraph 39) configured to control the intake-side variable valve mechanism and the exhaust-side variable valve mechanism (paragraph 39);
wherein at a cold start of the internal combustion engine (figure 11, first line of the figure), the exhaust-side variable valve mechanism sets the opening timing of the exhaust valve advanced at or close to a midpoint between top dead center and bottom dead center (figure 11, EVO in the first line of the figure; paragraphs 97 and 137. This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and sets the closing timing of the exhaust valve advanced at a first preset advance-side point before top dead center (figure 11, ECV in the first line of the figure; paragraphs 97 and 137.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and
the intake-side variable valve mechanism sets the opening timing of the intake valve retarded at a first preset retard-side point after top dead center (figure 11, IVOc in the first line of the figure.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Regarding claim 2, Nakamura (‘436) teaches the internal combustion engine variable operation system as claimed in claim 1, wherein the exhaust-side variable valve mechanism gradually retards the opening timing of the exhaust valve as a temperature of the internal combustion engine rises after the 

Regarding claim 3, Nakamura (‘436) teaches the internal combustion engine variable operation system as claimed in claim 2, wherein the exhaust-side variable valve mechanism gradually retards the closing timing of the exhaust valve as the temperature of the internal combustion engine rises after the cold start (paragraph 109; figure 11, see Xe from the first line to the second line. This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Regarding claim 7, Nakamura (‘436) teaches the internal combustion engine variable operation system as claimed in claim 1, wherein one or both of the intake- side variable valve mechanism and the exhaust-side variable valve mechanism includes an operating angle varying mechanism structured to adjust an operating angle (figure 11, see exhaust valve sub-lift curve; paragraphs 106-109.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Regarding claim 8, Nakamura (‘436) teaches an internal combustion engine variable operation system control device comprising:
an intake-side variable valve mechanism structured to control an opening timing and a closing timing of an intake valve of an internal combustion engine (figure 1, element 3; paragraph 38);
an exhaust-side variable valve mechanism structured to control an opening timing and a closing timing of an exhaust valve of the internal combustion engine (figure 1, element 2; paragraph 47); and 
a controller (figure 1, element 117; paragraph 39) configured to control the intake-side variable valve mechanism and the exhaust-side variable valve mechanism (paragraph 39); wherein the controller is further configured to perform a first function and a second function at a cold start of the internal combustion engine (figure 11, first line of the figure);
the first function is to control the exhaust-side variable valve mechanism to set the opening timing of the exhaust valve advanced at or close to a midpoint between top dead center and bottom dead center 
the second function is to control the intake-side variable valve mechanism to set the opening timing of the intake valve retarded at a first preset retard- side point after top dead center (figure 11, IVOc in the first line of the figure.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Regarding claim 9, Nakamura (‘436) teaches the internal combustion engine variable operation system control device as claimed in claim 8, wherein the controller is further configured to perform a third function to control the exhaust-side variable valve mechanism to gradually retard the opening timing and the closing timing of the exhaust valve as a temperature of the internal combustion engine rises after the cold start (paragraph 109; figure 11, see Xe from the first line to the second line, This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Nakamura (PG Pub 2016/0076436) or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura (PG Pub 2016/0076436) in view of Murata et al. (USPN 6,637,386).

Regarding claim 4, Nakamura (‘436) teaches the internal combustion engine variable operation system as claimed in claim 3, wherein:
when the internal combustion engine is in a low load region after the temperature of the internal combustion engine reaches a predetermined temperature point (paragraphs 102-104; figures 9 and 10, first operating region; figure 11, second line), the exhaust-side variable valve mechanism sets the closing timing of the exhaust valve retarded at a second preset retard-side point after top dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and
the intake-side variable valve mechanism sets the opening timing of the intake valve retarded after top dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).) so as to provide a positive valve overlap or a negative valve overlap between the opening timing of the intake valve and the closing timing of the exhaust valve (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), 
wherein the negative valve overlap is substantially equal to zero (figure 11, second line, see point of EVC and IVOa), and 
sets the closing timing of the intake valve retarded at or close to a midpoint between top dead center and bottom dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

As discussed in detail above, Nakamura (‘436) is understood to teach each and every limitation of the invention of claim 4 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that Nakamura (‘436) does not fully teach wherein the functional limitations, it is also noted that Murata teaches an internal combustion engine system wherein: 
the exhaust-side variable valve mechanism sets the closing timing of the exhaust valve retarded at a second preset retard-side point after top dead center (figure 4, curve 8.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and
the intake-side variable valve mechanism sets the opening timing of the intake valve retarded after top dead center (figure 4, curve 4. This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).) so as to provide a positive valve overlap or a negative valve overlap between the opening timing of the intake valve and the closing timing of the exhaust valve (figure 4, there is almost no valve overlap between curves 8 and 4.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), 
wherein the negative valve overlap is substantially equal to zero (figure 4, there is almost no valve overlap between curves 8 and 4), and 
sets the closing timing of the intake valve retarded at or close to a midpoint between top dead center and bottom dead center (figure 4, curve 4. This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Therefore, even if Nakamura (‘436) is not interpreted or relied upon to teach the claimed functional limitations, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Nakamura (‘436) with the teachings of Murata because applying the valve control of Murata to the engine system of Nakamura (‘436) is considered applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the valve control options shown on figure 4 of Murata would be available to the designers of the engine in Nakamura (‘436) in order to achieve the performance under the given loading conditions.  

Regarding claim 5, Nakamura (‘436) teaches the internal combustion engine variable operation system as claimed in claim 3, wherein:
when the internal combustion engine is in a high load region after the temperature of the internal combustion engine reaches a predetermined temperature point (paragraphs 102-104; figures 9 and 10, second operating region; figure 11, second line), the exhaust-side variable valve mechanism sets the closing timing of the exhaust valve retarded at a third preset retard-side point after top dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and 
the intake-side variable valve mechanism sets the opening timing of the intake valve advanced at a second preset advance-side point before top dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).) so as to provide a positive valve overlap between the opening timing of the intake valve and the closing timing of the exhaust valve (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and 
sets the closing timing of the intake valve advanced toward bottom dead center from proximity of a midpoint between top dead center and bottom dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

As discussed in detail above, Nakamura (‘436) is understood to teach each and every limitation of the invention of claim 5 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that Nakamura (‘436) does not fully teach wherein the functional limitations, it is also noted that Murata teaches an internal combustion engine system wherein: 
the exhaust-side variable valve mechanism sets the closing timing of the exhaust valve retarded at a third preset retard-side point after top dead center (figure 4, curve 8.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and 

sets the closing timing of the intake valve advanced toward bottom dead center from proximity of a midpoint between top dead center and bottom dead center (figure 4, curve 6.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Therefore, even if Nakamura (‘436) is not interpreted or relied upon to teach the claimed functional limitations, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Nakamura (‘436) with the teachings of Murata because applying the valve control of Murata to the engine system of Nakamura (‘436) is considered applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the valve control options shown on figure 4 of Murata would be available to the designers of the engine in Nakamura (‘436) in order to achieve the performance under the given loading conditions.  

Regarding claim 10, Nakamura (‘436) teaches the internal combustion engine variable operation system control device as claimed in claim 9, wherein:
the controller is further configured to perform a fourth function and a fifth function when the internal combustion engine is in a low load region after the temperature of the internal combustion engine reaches a predetermined temperature point (paragraphs 102-104; figures 9 and 10, first operating region; figure 11, second line);
the fourth function is to control the exhaust-side variable valve mechanism to set the closing timing of the exhaust valve retarded at a second preset retard-side point after top dead center (This is a 
the fifth function is to control the intake-side variable valve mechanism to set the opening timing of the intake valve retarded after top dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).) so as to provide a positive valve overlap or a negative valve overlap between the opening timing of the intake valve and the closing timing of the exhaust valve (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), 
wherein the negative valve overlap is substantially equal to zero (figure 11, second line, see point of EVC and IVOc), and 
set the closing timing of the intake valve retarded at or close to a midpoint between top dead center and bottom dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

As discussed in detail above, Nakamura (‘436) is understood to teach each and every limitation of the invention of claim 10 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that Nakamura (‘436) does not fully teach wherein the functional limitations, it is also noted that Murata teaches an internal combustion engine system wherein: 
the fourth function is to control the exhaust-side variable valve mechanism to set the closing timing of the exhaust valve retarded at a second preset retard-side point after top dead center (figure 4, curve 8.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).); and
the fifth function is to control the intake-side variable valve mechanism to set the opening timing of the intake valve retarded after top dead center (figure 4, curve 4.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).) so as to provide a positive valve overlap or a negative valve overlap between the opening timing of the intake valve and the closing timing of the exhaust valve (figure 4, there is almost no valve overlap between curves 8 and 4.  
wherein the negative valve overlap is substantially equal to zero (figure 4, there is almost no valve overlap between curves 8 and 4), and 
set the closing timing of the intake valve retarded at or close to a midpoint between top dead center and bottom dead center (figure 4, curve 4.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Therefore, even if Nakamura (‘436) is not interpreted or relied upon to teach the claimed functional limitations, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Nakamura (‘436) with the teachings of Murata because applying the valve control of Murata to the engine system of Nakamura (‘436) is considered applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the valve control options shown on figure 4 of Murata would be available to the designers of the engine in Nakamura (‘436) in order to achieve the performance under the given loading conditions.  

Regarding claim 11, Nakamura (‘436) teaches the internal combustion engine variable operation system control device as claimed in claim 9, wherein:
the controller is further configured to perform a fourth function and a fifth function when the internal combustion engine is in a high load region after the temperature of the internal combustion engine reaches a predetermined temperature point (paragraphs 102-104; figures 9 and 10, second operating region; figure 11, second line);
the fourth function is to control the exhaust-side variable valve mechanism to set the closing timing of the exhaust valve retarded at a third preset retard-side point after top dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).); and

set the closing timing of the intake valve advanced toward bottom dead center from proximity of a midpoint between top dead center and bottom dead center (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

As discussed in detail above, Nakamura (‘436) is understood to teach each and every limitation of the invention of claim 11 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that Nakamura (‘436) does not fully teach wherein the functional limitations, it is also noted that Murata teaches an internal combustion engine system wherein: 
the fourth function is to control the exhaust-side variable valve mechanism to set the closing timing of the exhaust valve retarded at a third preset retard-side point after top dead center (figure 4, curve 8.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).); and
the fifth function is to control the intake-side variable valve mechanism to set the opening timing of the intake valve advanced at a second preset advance-side point before top dead center (figure 4, curve 6.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).) so as to provide a positive valve overlap between the opening timing of the intake valve and the closing timing of the exhaust valve (figure 4, there is positive valve overlap between curves 8 and 6.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and 


Therefore, even if Nakamura (‘436) is not interpreted or relied upon to teach the claimed functional limitations, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Nakamura (‘436) with the teachings of Murata because applying the valve control of Murata to the engine system of Nakamura (‘436) is considered applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the valve control options shown on figure 4 of Murata would be available to the designers of the engine in Nakamura (‘436) in order to achieve the performance under the given loading conditions.  

Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Nakamura (PG Pub 2016/0076436) or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura (PG Pub 2016/0076436) in view of Nakamura (PG Pub 2008/0097685).

Regarding claim 6, Nakamura (‘436) teaches the internal combustion engine variable operation system as claimed in claim 1, further comprising:
a variable compression ratio mechanism structured to control a mechanical compression ratio and a mechanical expansion ratio of the internal combustion engine by variation in piston position of the internal combustion engine (figure 1, element 118; paragraph 36 and 132; figure 10, line for mechanical compression ratio epsilon. Note in paragraph 147: mechanical compression ratio = mechanical expansion ratio.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).); 
wherein the variable compression ratio mechanism controls the mechanical expansion ratio to a high mechanical expansion ratio point at the cold start (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).)and 


As discussed in detail above, Nakamura (‘436) is understood to teach each and every limitation of the invention of claim 6 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that Nakamura (‘436) does not fully teach wherein the variable compression ratio mechanism controls the mechanical expansion ratio to a high mechanical expansion ratio point at the cold start, it is also noted that Nakamura (‘685) teaches wherein the variable compression ratio mechanism controls the mechanical expansion ratio to a high mechanical expansion ratio point at the cold start (paragraphs 116-119; figure 18, steps 61-63.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Therefore, even if Nakamura (‘436) is not interpreted or relied upon to teach wherein the variable compression ratio mechanism controls the mechanical expansion ratio to a high mechanical expansion ratio point at the cold start, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Nakamura (‘436) with the teachings of Nakamura (‘685) to include wherein the variable compression ratio mechanism controls the mechanical expansion ratio to a high mechanical expansion ratio point at the cold start because doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the purpose of setting a high mechanical expansion ratio when cold starting an engine would be to allow for the valve timing to be set in order to warm up the engine quickly and enhance emission performance, as stated in paragraphs 125 and 126 of Nakamura (‘685).

Regarding claim 12, Nakamura (‘436) teaches an internal combustion engine variable operation system control device comprising:

an exhaust-side variable valve mechanism structured to control an opening timing and a closing timing of an exhaust valve of the internal combustion engine (figure 1, element 2; paragraph 47);
a variable compression ratio mechanism structured to control a mechanical compression ratio and a mechanical expansion ratio of the internal combustion engine by variation in piston position of the internal combustion engine (figure 1, element 118; paragraph 36); and
a controller (figure 1, element 117; paragraph 39) configured to control the intake-side variable valve mechanism, the exhaust-side variable valve mechanism, and the variable compression ratio mechanism (paragraphs 36 and 39); 
wherein the controller is further configured to perform a first function, a second function, and a third function at a cold start of the internal combustion engine (figure 11, first line of the figure; paragraph 36 and 39); and
the first function is to control the variable compression ratio mechanism (figure 1, element 118; paragraph 36 and 132; figure 10, line for mechanical compression ratio epsilon. Note in paragraph 147: mechanical compression ratio = mechanical expansion ratio. This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).) to set the mechanical expansion ratio to a high mechanical expansion ratio point (This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), 
wherein the high mechanical expansion ratio point is greater than a minimum mechanical expansion ratio point (paragraphs 147, 108, and 127; figure 10, line for mechanical compression ratio epsilon.  Note in paragraph 147: mechanical compression ratio = mechanical expansion ratio);
the second function is to control the exhaust-side variable valve mechanism to set the opening timing of the exhaust valve advanced at or close to a midpoint between top dead center and bottom dead center (figure 11, EVO in the first line of the figure; paragraphs 97 and 137. This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).), and set the closing timing of the exhaust valve advanced at a preset point before top dead center (figure 11, ECV in 
the third function is to control the intake-side variable valve mechanism to set the opening timing of the intake valve retarded at a preset point after top dead center (figure 11, IVOc in the first line of the figure.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

As discussed in detail above, Nakamura (‘436) is understood to teach each and every limitation of the invention of claim 12 so as to anticipate the claim under a broadest reasonable interpretation.  However, in such a case where Applicant is able to sufficiently show that Nakamura (‘436) does not fully teach “the first function is to control the variable compression ratio mechanism to set the mechanical expansion ratio to a high mechanical expansion ratio point”, it is also noted that Nakamura (‘685) teaches wherein a first function is to control the variable compression ratio mechanism to set the mechanical expansion ratio to a high mechanical expansion ratio point (paragraphs 116-119; figure 18, steps 61-63.  This is a functional limitation.  Since the structure can perform this function, it reads on the claim.  See MPEP 2114(II).).

Therefore, even if Nakamura (‘436) is not interpreted or relied upon to teach the first function is to control the variable compression ratio mechanism to set the mechanical expansion ratio to a high mechanical expansion ratio point”, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine system of Nakamura (‘436) with the teachings of Nakamura (‘685) to include “the first function is to control the variable compression ratio mechanism to set the mechanical expansion ratio to a high mechanical expansion ratio point” because doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the purpose of setting a high mechanical expansion ratio when cold starting an engine would be to allow for the valve timing to be set in order to warm up the engine quickly and enhance emission performance, as stated in paragraphs 125 and 126 of Nakamura (‘685).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747